Citation Nr: 0927202	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  03-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1981.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In February 2005, the Veteran testified during a hearing at 
the RO before the undersigned.  A transcript of the hearing 
is of record.

In a November 2005 decision, the Board granted the Veteran's 
claim for service connection for impotence, including as due 
to his service-connected left inguinal hernia.  At that time, 
the Board remanded his claims for service connection for left 
leg pain and an increased rating for his left inguinal hernia 
to the RO for further development.  In an April 2009 rating 
decision, the RO granted service connection for a groin 
condition/left leg pain (claimed as groin pain) that was 
awarded a 20 percent disability rating.  The RO's action 
represents a full grant of the benefits sought as to the 
claim for service connection for left leg pain.


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that the Veteran's left inguinal hernia is 
recurrent, and not well supported under ordinary conditions, 
but is small, readily reducible and operable.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for a left inguinal hernia are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7338 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits is found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Formerly, the elements of proper notice included 
informing the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  Section 
3.159 was amended, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter, to 
eliminate the requirement that VA will request the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation for his Veteran's service-
connected left inguinal hernia, in letters dated in April 
2002 and February 2006, respectively.  The February 2003 
statement of the case (SOC) and subsequent supplemental 
statements of the case (SSOCs) in September 2003, February 
2005, and April 2009, explained what specific regulatory 
provisions govern the Veteran's hernia disability and why his 
increased rating claim remains denied.  

The Board acknowledges a decision from the United States 
Court of Appeals for Veterans Claims (Court) that provided 
additional guidance of the content of the notice that is 
required to be provided under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).  In that decision, the Court stated that for an 
increased compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  Id.

While the Veteran was clearly not provided this more detailed 
notice, the Board finds that he is not prejudiced by this 
omission in the adjudication of his increased rating claim.  
In this regard, during the course of this appeal, the Veteran 
has been represented at the RO and before the Board by a 
national veterans service organization (VSO) recognized by 
the VA, specifically the Disabled American Veterans, and the 
Board presumes that the Veteran's representative has a 
comprehensive knowledge of VA laws and regulations including, 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.

In addition, after the Veteran and his VSO representative 
were provided copies of the SOC and SSOCs by the RO, the 
representative submitted both a Statement of Accredited 
Representative in Appealed Case (VA Form 646) and a June 2009 
Post-Remand Brief.  The representative essentially 
acknowledged receipt of these documents and provided 
additional argument in response to them, which the Board 
notes contained a list of all evidence considered, a summary 
of adjudicative actions, included all pertinent laws and 
regulation, including the criteria for evaluation of the 
Veteran's disability, and an explanation for the decision 
reached.  Moreover, in February 2005, the Veteran, 
accompanied by his representative, testified during a hearing 
before the undersigned.  In the Board's opinion all of this 
demonstrates actual knowledge and a full opportunity to 
participate in the process of appeal on the part of the 
Veteran and his representative; they were aware of the 
information that would have been included in the more 
detailed notice contemplated by the Court in the Vazquez-
Flores case.  As such, the Board finds that the Veteran is 
not prejudiced based on this demonstrated actual knowledge 
and opportunity to fully participate in the process of the 
appeal.

With respect to VA's duty to assist the Veteran, the RO has 
obtained the Veteran's service treatment records and VA 
medical records.  The Veteran has also been provided VA 
medical examinations.  The Veteran submitted a number of 
contentions and statements regarding his disability, as well 
as private medical records.  He testified before the 
undersigned and has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated that 
there are any additional obtainable pertinent records to 
support the Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records and examination reports, and personal hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The present appeal involves the Veteran's claim that the 
severity of his service-connected left inguinal hernia 
disability warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that, in a July 1995 rating decision, the 
RO granted service connection for the Veteran's left inguinal 
hernia that was awarded a 10 percent disability evaluation 
under Diagnostic Code 7338.  In a July 1998 rating action, a 
30 percent disability rating was awarded.

In February 2002, the RO received the Veteran's current claim 
for an increased rating.

Under Diagnostic Code 7338, a 30 percent evaluation is in 
order for a small, postoperative recurrent or unoperated 
irremediable, inguinal hernia, not well supported by truss or 
not readily reducible.  38 C.F.R. § 4.114, Diagnostic Code 
7338.  A 60 percent evaluation is assigned for a large 
postoperative and recurrent inguinal hernia, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  Id.  Ten percent is 
added for bilateral involvement, provided the second hernia 
is compensable.  This means that the more severely disabling 
hernia is to be evaluated, and 10 percent, only, added for 
the second hernia, if the latter is of compensable degree.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

The Veteran contends that doctors have told him that his 
third hernia repair, with mesh installed, was the last resort 
and that his hernia is now inoperable.  He also maintains 
that his hernia is large is size and, thus, he is so entitled 
to a higher rating than the currently assigned 30 percent 
evaluation.   

The probative medical evidence indicates that a May 2002 VA 
examiner noted that, upon examination, the Veteran displayed 
a well-healed surgical scar in the left lower quadrant of the 
abdomen/left groin.  No bulging hernia was present.  However, 
upon digital examination through the scrotum, there was a 
hernia in the lower left quadrant of the abdomen.  The 
Veteran had undergone surgery for direct inguinal hernia and 
there was a well-healed surgical scar and a tenderness of the 
area as well.  The clinical impression was recurrence of left 
inguinal hernia.  

A January 2003 VA examination report reflects the Veteran's 
relevant history regarding his left inguinal hernia and it 
having recurred three times.  Upon physical examination, the 
Veteran's abdomen was unremarkable with gross examination.  A 
small reducible right inguinal hernia was shown.  The left 
inguinal regional showed a well-healed surgical scar just 
superior to the inguinal ligament.  Palpation revealed an 
approximately 3 centimeter (cm.), tender but reducible left 
inguinal mass (i.e., a recurrent inguinal hernia).  The 
clinical assessment was recurrent left inguinal hernia 
(reducible) and right inguinal hernia.  The VA examiner 
indicated that the Veteran's left inguinal hernia was 
recurrent, not large, and reducible.  The examiner also 
stated that the Veteran's hernia was not inoperative.  The 
examiner opined that the Veteran could undergo additional 
surgical procedures, specifically, a laparoscopic left 
inguinal repair.

November 2004 VA treatment records show that the Veteran was 
referred for a surgery consultation regarding his left 
inguinal hernia.  Physical examination revealed a small 
palpable reducible hernia with two horizontal scars on the 
left side.  The examiner discussed a bilateral laparoscopic 
hernia repair, but the Veteran indicated he wanted to think 
about it.  

During his February 2005 Board hearing, the Veteran testified 
that physicians told him that a fourth surgical repair of his 
hernia could threaten his life or livelihood.  He said that 
the physician told him that the hernia could strangulate his 
stomach cavity and he could die.  The Veteran stated that his 
hernia pain was so severe that he was no longer able to work 
and that he last worked as a correctional officer in 
September 2004. 

A December 2005 VA general surgery consultation record notes 
the Veteran's hernia history, with the most recent repair 
being with mesh.  The examiner noted that the Veteran was 
argumentative and said that he was in the clinic not because 
he wanted the hernia repaired, but because he wanted it 
stated in the medical record that he was told previously that 
he could die from a hernia procedure.  The examiner explained 
to the Veteran that one risk of any procedure is death, 
although it was very rare and very unlikely for an 
uncomplicated procedure.  The risk of death from a hernia 
procedure was not significantly greater for the Veteran.  The 
risk of recurrence after repair may be slightly greater for 
the Veteran given his history of previous recurrence.  The 
Veteran refused a hernia repair because he stated he could 
die from it.  The examiner then informed the Veteran that he 
could incur a complication of his hernias including 
"incarceration and strangulation", that could ultimately 
lead to an operation with a higher risk of mortality and, if 
at that point, he refused an operation his risk of mortality 
could be significantly higher.  The Veteran indicated he 
understood the conversation fully and still did not want to 
have a hernia repair or his hernias examined.  

In a March 2006 signed statement, the Veteran contended that 
surgeons explained the great risk of another recurrence if 
his hernia was operated on and the high risk of the hernia 
recurring that could result in hernia strangulation resulting 
in his death.  He also stated that while the surgeons 
verbally advised him of the risks, the risks were not put in 
his file.  The Veteran indicated that he underwent an 
appendectomy in January 2006 and the surgeon told him at that 
time that, since the mesh was applied to his hernia in a 
previous repair, it could not be repaired while they were 
removing his appendix.  The Veteran also confirmed that the 
pain was so severe in his left leg that it caused it to give 
out.  

In January 2008, a VA examiner reviewed the Veteran's medical 
records and performed a clinical examination.  According to 
the examination report, the examiner noted that the general 
surgery ratings examination of January 2003 confirmed the 
left inguinal hernia, but described it as reducible.  The 
examiner further noted that it was also felt to be amenable 
to laparoscopic surgery.  The examiner stated that the 
Veteran had extenuated any risk factor, however, and 
determined not to take any surgical risk.  Objectively, the 
examiner confirmed a 4 to 5 cm. inguinal hernia.  There was 
only moderate tenderness as an attempt was made to reduce it.  
It was not completely reducible by the examiner, who said 
that he was not a surgeon.  The examiner noted that the 
Veteran's left inguinal hernia persisted and did not appear 
to be complicated.  He noted that in the past it was 
reducible when examined by the general surgery rating 
consult.  

A February 2008 VA examination report indicates that the 
Veteran had a good appetite with bowel movement and no 
genitourinary problems.  The examiner noted that, in November 
2004, the Veteran was recommended for a bilateral inguinal 
hernia repair and was examined in December 2005 and refused 
an operation.  Subjectively, the Veteran currently complained 
of left groin/leg pain.  Upon physical examination, it was 
noted that the Veteran had an obese, protruding abdomen with 
no hepatosplenomegaly, masses or tenderness.  Genitalia were 
normal, with no penile masses.  The left lower quadrant 
inguinal hernia incision was well-healed.  Present was a 4 to 
5 cm. difficult to reduce left groin bulge, that was 
extremely tender and reproduced major pain symptoms when 
palpated.  The pertinent diagnosis was recurrent left 
inguinal hernia (likely direct) and asymptomatic right 
inguinal hernia.  

The February 2008 VA examiner provided an addendum in 
November 2008 indicating that he had reviewed the Veteran's 
claims file and VA medical records, and reiterated his 
findings of recurrent left inguinal hernia (likely direct), 
that was reducible, and an asymptomatic right inguinal 
hernia, which was reducible.  The VA examiner also said that 
he had seen the Veteran previously for this condition a 
number of times between 2003 and 2008.  

Upon review of the probative and competent evidence of 
record, the Board is of the opinion that the schedular 
criteria for a 60 percent rating for the Veteran's service-
connected left inguinal hernia are not met.  The evidence 
shows that his left inguinal hernia certainly has been 
recurrent and the medical evidence indicates that it is not 
well supported under ordinary circumstances.  However, the 
medical evidence clearly reflects that Veteran's hernia was 
not considered large by the VA examiners.  In fact, in 
January 2003 and November 2004, examiners described it as 
small and, in 2008, it was described as approximately 4 to 5 
cm.  In addition, various VA examiners who examined the 
Veteran and reviewed his medical history during the appeal 
period repeatedly indicated that the Veteran's left hernia 
was reducible, including in January 2003, November 2004, and 
February 2008.  His right hernia was described as 
asymptomatic.

Moreover, and contrary to the Veteran's assertion, there is 
no competent medical evidence of record indicating that his 
left hernia is considered inoperable.  The Veteran has 
indicated that he does not want to take the risks of a hernia 
operation and has mentioned concerns of other health problems 
possibly preventing it from being operated on, but other 
disorders may not be considered in arriving at the rating for 
the inguinal hernia.  38 C.F.R. § 4.14 (2008).  The December 
2005 VA examiner specifically indicated that the risk of 
death from a hernia procedure was not significantly greatly 
for the Veteran.  The Veteran is not competent to indicate 
whether or not his hernia is inoperable, as he is a 
layperson.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

A 60 percent evaluation for inguinal hernia is assigned for a 
large postoperative and recurrent inguinal hernia, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  The Board finds that 
probative medical evidence of record demonstrates that the 
Veteran's left inguinal hernia is recurrent and not well 
supported under ordinary conditions, but is small, reducible 
and operable.  Since the Veteran's left inguinal hernia is 
small, reducible and operable, the schedular criteria for a 
60 percent rating are not met.  

Additionally, the Board notes that recent VA examination 
reports in 2002 and 2008 include descriptions of a surgical 
scar (or scars) on the left lower quadrant of the Veteran's 
abdomen or left groin.  A separate compensable evaluation for 
residual scars is warranted under Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) only where none of the symptomatology 
is duplicative or overlapping with other service-connected 
disability arising from the same injury to the same 
anatomical location. However, here, the medical evidence 
reflects that the scar(s) was (were) healed (the February 
2008 VA examiner reported a well-healed horizontal 
subumblical incision) and the Veteran has not contended 
otherwise.  Thus, a separate compensable rating for a 
symptomatic scar is not warranted.

The preponderance of the objective medical evidence of record 
is against the Veteran's claim for a rating in excess of 30 
percent for his service-connected left inguinal hernia.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); see Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Here, the record does not reflect that the Veteran was 
hospitalized for his service-connected left inguinal hernia 
disability.  In addition, although the Veteran told VA 
examiners and testified that he was unable to work since 
September 2004 due to the left inguinal hernia, there is no 
objective evidence revealing that his condition caused marked 
interference with employment, e.g., employers' statements or 
sick leave records, beyond that already contemplated by the 
schedular rating criteria.  To the extent that the Veteran's 
left inguinal hernia affected his ability to work, that is 
represented in the total rating based upon individual 
unemployability due to service-connected disabilities (TDIU) 
granted by the RO in a June 2008 rating decision, and 
effective from June 2007.  In fact, a March 2008 VA examiner 
attributed the Veteran's inability to work his service-
connected depression and chronic left groin pain.

Consequently, while the Veteran's left inguinal hernia 
disability may well cause some impairment in his daily 
activities, there is nothing in the record to distinguish his 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Thus, based on the record, the Board finds that 
the currently assigned 30 schedular rating under 38 C.F.R. § 
4.114, Diagnostic Code 7338 adequately addresses, as far as 
can practicably be determined, the average impairment of 
earning capacity due to the Veteran's service-connected left 
inguinal hernia disability.  See 38 C.F.R. § 4.1; Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  Therefore, in the absence of 
such factors, the criteria for submission for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) have not been 
met.


ORDER

A disability rating in excess of 30 percent for a left 
inguinal hernia is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


